            Case 1:14-cv-01740-PAC Document 52 Filed 06/02/20 Page 1 of 2




                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF NEW YORK

________________________________________________
                                                )
  SECURITIES AND EXCHANGE                       )
  COMMISSION,                                   )
                                                )                    Civil No. 1:14-cv-01740-
                                                )                    PAC
                                 Plaintiff,     )
             v.                                 )
                                                )
  JOHN BABIKIAN,                                )
                                                )
                                 Defendant.     )
_______________________________________________ )

                  ORDER APPROVING DISBURSEMENT OF FAIR FUND

       The Court, having considered Plaintiff’s Motion for an Order Approving Disbursement of

the Fair Fund, and the attached Exhibit, and for good cause shown, the Court grants the Motion.

IT IS HEREBY ORDRED:

       1.        The Motion is granted.

       2.        The Commission shall issue a payment from funds held by the Commission

established under the case name designation “SEC v John Babikian Fair Fund,” in the amount of

$196,079.96 payable to “SEC v John Babikian Fair Fund” to the Distribution Agent for

distribution to the Eligible Claimants listed on the Final Payee List in accordance with the

approved Plan.

       3.        The Commission shall send the payment by ACH transfer to:

                        SEC v John Babikian Fair Fund
                        Huntington National Bank
                        41 South High Street
                        Columbus, OH 43287
                        Dallas, TX 75312-0286

       4.        The Distribution Agent shall deposit these funds in accordance with Paragraphs
            Case 1:14-cv-01740-PAC Document 52 Filed 06/02/20 Page 2 of 2



2.23 of the Plan, pursuant to which the Distribution Agent shall establish an escrow account in

the name of “SEC v. John Babikian Fair Fund” and bearing the Employer Identification

Number of the Qualified Settlement Fund, as custodian for the distributes of the Fair Fund. The

Distribution Agent shall also establish a separate deposit account titled “SEC v. John Babikian

Fair Fund” for the purpose of funding checks to be distributed to Eligible Claimants, pursuant to

the Plan; and

       5.       The Distribution Agent shall distribute these funds to Eligible Claimants in

accordance with the terms of the Plan and the Final Payee List submitted to the Commission.


       SO ORDERED.



       Dated:                                                ________________________
                                                             United States District Judge




                                                 2
